Citation Nr: 0211875	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  92-54 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

(The issues of entitlement to service connection for a 
chronic condition manifested by loss of taste and smell and 
entitlement to service connection for an acquired psychiatric 
disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from October 1965 to 
September 1967 and from November 1970 to October 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1991 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  This appeal was certified to the Board 
by the San Juan, Puerto Rico, VARO.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a chronic condition 
manifested by loss of taste and smell and entitlement to 
service connection for an acquired psychiatric disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  See 67 Fed. Reg. 3, 099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After providing the 
notice and reviewing any response to the notice from the 
appellant or his representative, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  In an August 1968 rating decision, the appellant's claim 
of entitlement to service connection for a neuropsychiatric 
condition was denied; the appellant did not perfect an 
appeal.

2.  Evidence associated with the record since the August 1968 
rating decision is so significant that it must be considered 
along with all the evidence of record in order to fairly 
decide the merits of the claim of entitlement to service 
connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The August 1968 rating decision denying the appellant's 
claim of entitlement to service connection for a 
neuropsychiatric condition is final.  38 U.S.C. § 4005(c) 
(1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1968).

2.  Evidence received since the August 1968 rating decision 
is new and material, and the appellant's claim of entitlement 
to service connection for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In an August 1968 rating decision, the San Juan, Puerto Rico, 
VARO denied the appellant's claim of entitlement to service 
connection for a neuropsychiatric condition.  In an August 7, 
1981 letter, the RO informed the appellant that his claim had 
been denied in August 1968 and that he had been notified of 
that determination.  The appellant did not appeal the August 
1968 decision.  Decisions by the RO are final unless appealed 
to the Board.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1968); see also 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2001).  
The appellant now seeks to reopen his claim of entitlement to 
service connection for an acquired psychiatric disorder.  The 
law and regulations allow for reopening a claim, even if 
finality has attached, if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  Accordingly, the Board must look 
to the evidence added to the record since the August 1968 
final decision.  The evidence received after August 1968 is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

The Board has reviewed all of the additional evidence 
received herein since the August 1968 rating decision and 
concludes that there is evidence both new and material as it 
relates to the issue of entitlement to service connection for 
an acquired psychiatric disorder, and, therefore, the claim 
is reopened.  The appellant's service medical records for his 
second period of military service show that in June 1973 the 
appellant was noted to have a nervous problem for which he 
needed his pills.  He was noted to have a history of 
nervousness.  Thorazine was prescribed.

The appellant's service medical records from his second 
period of service, from November 1970 to October 1973, are 
clearly "new" evidence, because they were not before the RO 
at the time of its August 1968 decision.  The Board also 
finds them to be material because they relate to a specific 
element of the appellant's claim that was essential to the 
August 1968 decision.  The appellant's claim of entitlement 
to service connection was denied in August 1968 because there 
was no evidence that he had had a neuropsychiatric disorder 
in service.  The new evidence shows that, during the 
appellant's second period of military service, he was noted 
to have a nervous disorder.  The new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Accordingly, without considering whether the evidence will 
change the outcome of the claim and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for an acquired psychiatric disorder has been 
submitted.  Thus, the Board reopens the claim for service 
connection for an acquired psychiatric disorder and, as noted 
in the introduction, will undertake additional development on 
the issue of entitlement to service connection for an 
acquired psychiatric disorder, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).


ORDER

New and material evidence having been submitted, the 
appellant's claim for entitlement to service connection for 
an acquired psychiatric disorder is reopened, and, to this 
extent, the appeal is granted.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


